


Exhibit 10.1

 

To Be Used With Employment Agreement

 

Restricted Stock Unit Agreement under

Assured Guaranty Ltd. 2004 Long-Term Incentive Plan

 

THIS AGREEMENT is effective as of the Grant Date (as defined in paragraph 1),
and is by and between the Participant and Assured Guaranty Ltd. (the “Company”).

 

WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the “Plan”), and the Participant has been selected by the
committee administering the Plan (the “Committee”) to receive a Restricted Stock
Unit Award under the Plan; and

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1.  Terms of Award.  The following words and phrases used in this Agreement
shall have the meanings set forth in this paragraph 1:

 

(a)                                  The “Participant” is

 

(b)                                 The “Grant Date” is February 25, 2010 .

 

(c)                                  The number of “Covered Units” granted under
this Agreement is            Units.  Each “Unit” represents the right to receive
one share of Stock on the Delivery Date, to the extent that the Participant is
vested in such Units as of the Delivery Date, subject to the terms of this
Agreement and the Plan.

 

(d)                                 The “Delivery Date” with respect to each
Installment shall be the earliest to occur of:

 

(i)  The date on which the Participant vests in that Installment in accordance
with the schedule set forth in paragraph 3 (determined without regard to
paragraphs 3(a), 3(b), 3(c), or 3(d)).

 

(ii)  The Participant’s Date of Termination that occurs by reason of the
Participant’s death.

 

(iii)  The date on which the Participant becomes Permanently Disabled on or
before the Participant’s Date of Termination.

 

(iv)  The date of a Change in Control on or before the Participant’s Date of
Termination, but only if the Change in Control also satisfies the definition of
“change in control event” as set forth in Treas. Reg. 1.409A-3(i)(5).

 

(v)  If an Installment constitutes nonqualified deferred compensation subject to
Code section 457A, the date on which the amount is no longer treated as subject
to a substantial risk of forfeiture.

 

--------------------------------------------------------------------------------


 

Other words and phrases used in this Agreement are defined pursuant to paragraph
17, elsewhere in this Agreement or the Plan.

 

2.  Restricted Stock Unit Award.  This Agreement specifies the terms of the
“Restricted Stock Unit Award” granted to the Participant.

 

3.  Restricted Period.  If the Date of Termination does not occur during the
Restricted Period with respect to any Installment of the Covered Units, then the
Participant shall become vested in such Installment at the end of such
Restricted Period.  With respect to all Covered Units, the “Restricted Period”
for each Installment of Covered Units shall begin on the Grant Date.  The
Restricted Period with respect to each Installment shall end as described in the
following schedule (but only if the Date of Termination has not occurred before
the end of the Restricted Period):

 

INSTALLMENT:

 

RESTRICTED PERIOD WILL END ON:

 

 

 

¼ of Covered Units

 

One year anniversary of the Grant Date

 

 

 

¼ of Covered Units

 

Two year anniversary of the Grant Date

 

 

 

¼ of Covered Units

 

Three year anniversary of the Grant Date

 

 

 

¼ of Covered Units

 

Four year anniversary of the Grant Date

 

The Restricted Period shall end prior to the date specified in the foregoing
schedule to the extent set forth below:

 

(a)                                  For Installments as to which the Restricted
Period has not otherwise ended prior to the Date of Termination, the Restricted
Period for such Installments shall end upon the Participant’s Date of
Termination, if the Date of Termination occurs by reason of the Participant’s
Disability or death.

 

(b)                                 For Installments as to which the Restricted
Period has not otherwise ended prior to the date of a Change in Control, the
Restricted Period for such Installments shall end upon a Change in Control,
provided that such Change in Control occurs on or before the Date of
Termination.

 

(c)                                  If the Participant’s employment is
Terminated Without Cause, then for Installments as to which the Restricted
Period has not otherwise ended prior to the Date of Termination, the Participant
shall be vested on the Date of Termination (and the Restricted Period shall end)
with respect to the Installments (if any) that would vest on or before the
two-year anniversary of the Date of Termination, determined as though the
Participant had remained employed through the two-year anniversary of the Date
of Termination.  The terms “Cause” and “Terminated Without Cause” shall be
defined as set forth in the Employment Agreement.  Notwithstanding the
foregoing, if the Executive’s employment is Terminated Without Cause, the
provisions of this paragraph (c) shall apply only if the Executive executes and
returns to the Company a general release and waiver of all claims

 

2

--------------------------------------------------------------------------------


 

against the Company as required under the Employment Agreement; provided that
the Participant shall be eligible for vesting under this paragraph (c) only if
the release is returned by such time as is established by the Committee; and
further provided that to the extent benefits provided pursuant to this paragraph
(c) would constitute deferred compensation subject to section 409A of the Code,
such benefits shall be distributed to the Participant only if the release is
returned in time to permit the distribution of the benefits to satisfy the
requirements of section 409A of the Code with respect to the time of
distribution.

 

(d)                                 If the Participant’s Date of Termination
occurs because of Retirement, then for Installments as to which the Restricted
Period has not otherwise ended prior to the Date of Termination, the Restricted
Period shall end on the Participant’s Date of Termination, and the Participant
shall be vested in those Installments, subject to paragraph 17(g) (relating to
the definition of Retirement).

 

4.  Transfer of Shares and Forfeiture of Units.  On the Delivery Date, the
Participant shall receive one share of Stock for each Unit in which the
Participant is then vested, and such shares shall be free of restrictions
otherwise imposed by this Agreement, subject to the terms of this Agreement
applicable after such Delivery Date (including, without limitation, paragraph 9)
and the Plan.  If any vested Units attributable to any Installment are allocated
to the Participant after the date otherwise specified as the Delivery Date for
that Installment (by reason of payment of dividends or otherwise), then, as soon
as practicable after the date of allocation of such Units, the Participant will
receive one share of Stock with respect to each such Unit.  As of the date of
distribution of Shares with respect to any Units, such Units shall be canceled. 
If the Restricted Period with respect to any Installments does not end on or
before the Participant’s Date of Termination, then as of the Participant’s Date
of Termination, the Participant shall forfeit such Installments.  However, the
Committee, in its sole discretion, may accelerate the end of the Restricted
Period or provide for the vesting of the Covered Units under circumstances that
such vesting would not otherwise occur in its sole discretion, based on such
factors as the Committee deems appropriate.

 

5.  Withholding.  All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes.  At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such taxable income).

 

6.  Transferability.  Except as otherwise provided by the Committee, the
Restricted Stock Unit Award may not be sold, assigned, transferred, pledged or
otherwise encumbered during the Restricted Period.

 

7.  Dividends.  The Participant will be credited with additional Units to
reflect dividends payable with respect to Stock during the period between the
Grant Date and the Delivery Date, with the increase in the number of Units equal
to the number of shares of Stock which could be

 

3

--------------------------------------------------------------------------------


 

purchased with the dividends (assuming each Unit was a share of Stock), based on
the value of such Stock at the time such dividends are paid.  The Units credited
on account of the preceding sentence shall be vested and distributed in
accordance with the same schedule as the Units to which such dividends are
attributable.  No dividends shall be credited to or for the benefit of the
Participant for Units with respect to record dates occurring prior to the Grant
Date, or with respect to record dates occurring on or after the date, if any, on
which the Participant has forfeited those Units.

 

8.  Voting.  The Participant shall not be a shareholder of record with respect
to the Units and shall have no voting rights with respect to the Units during
the Restricted Period or prior to the Delivery Date.

 

9.  Cancellation and Rescission of Restricted Stock Unit Award.

 

(a)                                  The Committee may cancel, rescind, suspend,
withhold or otherwise limit or restrict the Restricted Stock Unit Award at any
time if the Participant engages in any “Detrimental Activity.”

 

(b)                                 Immediately prior to the Delivery Date with
respect to an Installment and prior to the transfer of the shares of Stock to
the Participant, the Participant shall certify, to the extent required by the
Committee, in a manner acceptable to the Committee, that the Participant is not
engaging and has not engaged in any Detrimental Activity.  In the event a
Participant has engaged in any Detrimental Activity prior to, or during the
twelve months after, the Delivery Date with respect to any Installment of
Covered Units, the right to delivery of shares with respect to such Installment
may be rescinded by the Committee within two years thereafter.  In the event of
any such rescission, the Participant shall pay to the Company the amount of any
gain realized as a result of the prior delivery of shares applicable to the
rescinded Installment(s), in such manner and on such terms and conditions as may
be required by the Company, and the Company shall be entitled to set-off against
the amount of any such gain any amount owed to the Participant by the Company
and/or Subsidiary.

 

10.  Heirs and Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.  If any benefits
deliverable to the Participant under this Agreement have not been delivered at
the time of the Participant’s death, such benefits shall be delivered to the
Designated Beneficiary, in accordance with the provisions of this Agreement and
the Plan.  The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee in such form and at such time as the Committee shall require.  If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be distributed to the legal representative of the estate of the
Participant.  If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any benefits

 

4

--------------------------------------------------------------------------------


 

distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

 

11.  Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons.  The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Detrimental Activity, and if the Participant fails to provide such
information, the Committee may conclude that the Participant is not in
compliance with such requirements.

 

12.  Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.

 

13.  Not an Employment Contract.  The Restricted Stock Unit Award will not
confer on the Participant any right with respect to continuance of employment or
other service with the Company or any Related Company, nor will it interfere in
any way with any right the Company or any Related Company would otherwise have
to terminate or modify the terms of such Participant’s employment or other
service at any time.

 

14.  Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

15.  Fractional Shares.  In lieu of issuing a fraction of a share, resulting
from an adjustment of the Restricted Stock Unit Award pursuant to the Plan or
otherwise, the Company will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.

 

16.  Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

17.  Definitions.  For purposes of this Agreement, words and phrases shall be
defined as follows:

 

(a)                                  Change in Control.  The term “Change in
Control” shall be defined as set forth in the Plan.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Date of Termination.  A Participant’s “Date
of Termination” means, with respect to an employee, the date on which the
Participant’s employment with the Company and Subsidiaries terminates for any
reason, and with respect to a Director, the date immediately following the last
day on which the Participant serves as a Director; provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s transfer
of employment between the Company and a Subsidiary or between two Subsidiaries;
further provided that a Date of Termination shall not be deemed to occur by
reason of a Participant’s cessation of service as a Director if immediately
following such cessation of service the Participant becomes or continues to be
employed by the Company or a Subsidiary, nor by reason of a Participant’s
termination of employment with the Company or a Subsidiary if immediately
following such termination of employment the Participant becomes or continues to
be a Director; and further provided that a Participant’s employment shall not be
considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant’s employer.

 

(c)                                  Detrimental Activity.  The term
“Detrimental Activity” shall mean (i) a violation of paragraph 11 of the
Employment Agreement (relating to competition) during the period in which such
activity is prohibited under the Employment Agreement; or (ii) a violation of
paragraph 12 of the Employment Agreement (relating to confidentiality).

 

(d)                                 Director.  The term “Director” means a
member of the Board of Directors of Assured Guaranty, Ltd., who may or may not
be an employee of the Company or a Subsidiary.

 

(e)                                  Disability.  The Participant shall be
considered to have a “Disability” during the period in which the Participant is
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than 120 days.  The Participant shall be considered to be Permanently Disabled
if he would be treated as “disabled” in accordance with the provisions of Treas.
Reg. §1.409A-3(i)(4).

 

(f)                                    Employment Agreement.  “Employment
Agreement” shall mean the agreement between the Participant and the Company as
amended and restated as of [January 1, 2009] [July 1, 2009 for SMcC] or any
successor agreement thereto.

 

(g)                                 Retirement.  “Retirement” of a Participant
will be determined in accordance with the following:

 

(i)  Retirement shall mean the occurrence of a Participant’s Date of Termination
with the consent of the Participant’s employer after the Participant has
completed three years of service and attained age 55.(1)

 

(ii)  For purposes of defining “Retirement,” years of service shall be
determined in accordance with rules which may be established by the Committee,
and shall take into

 

--------------------------------------------------------------------------------

(1)                                  “Retirement” for Mr. Bailenson, 55 years of
age with 5 years of service and the consent of the Compensation Committee or 60
years of age with 5 years of service.

 

6

--------------------------------------------------------------------------------


 

account service with the Company and the Subsidiaries.  If, on or before the
date of the initial public offering of stock of the Company, the Participant was
employed by the Company or its Subsidiaries, years of service shall also include
service with ACE Limited and its subsidiaries occurring prior to such initial
public offering.

 

(iii)  Notwithstanding that the Participant’s Date of Termination satisfies the
requirements of paragraph (i) above, the Participant will not be considered to
have retired (or have terminated by reason of Retirement) with respect to any
Installment if the Committee determines that the Participant has provided
significant commercial or business services to any one or more persons or
entities on or before the Delivery Date applicable to that Installment,
regardless of whether such entity is owned or controlled by the Participant;
provided that the Participant may devote reasonable time to the supervision of
his personal investments, and activities involving professional, charitable,
community, educational, religious and similar types of organizations, speaking
engagements, membership on the boards of directors of other organizations, and
similar types of activities, to the extent that the Committee, in its
discretion, determines that such activities are consistent with the
Participant’s Retirement.

 

(iv)  At the request of the Committee, and as a condition of receiving a
distribution of Shares in settlement of an Installment, the Participant shall be
required to provide a listing of the activities engaged in by the Participant
following the Participant’s Date of Termination and prior to the Delivery Date
applicable to such Installment and such other information that the Committee
determines may be necessary from time to time to establish whether the
Participant has acted in a manner that is consistent with the requirements of
paragraph (iii).  Such listing and information shall be provided promptly by the
Participant, but in no event more than 10 days after written request is
delivered to the Participant.

 

(v)  At the request of the Participant, the Committee shall determine whether a
proposed activity of the Participant will be consistent with the requirements of
paragraph (iii).  Such request shall be accompanied by a description of the
proposed activities, and the Participant shall provide such additional
information as the Committee may determine is necessary to make the
determination.  Such a determination shall be made promptly, but in no event
more than 30 days after the written request, together with any additional
information requested of the Participant, is delivered to the Committee.

 

(vi)  If, prior to the Delivery Date applicable to any Installment, a
Participant engages in one or more activities that the Committee determines to
be inconsistent with Retirement, as set forth in paragraph (iii) above, the
right to a distribution of Shares with respect to the Installment (including the
right to distribution of Shares attributable to dividends) may be canceled by
the Committee.

 

(h)                                 Plan Definitions.  Except where the context
clearly implies or indicates the contrary, a word, term, or phrase used in the
Plan is similarly used in this Agreement.

 

7

--------------------------------------------------------------------------------


 

Agreed Upon:

 

 

 

 

 

 

 

 

 

Assured Guaranty Ltd.

 

 

 

 

 

 

 

 

 

Participant

 

 

8

--------------------------------------------------------------------------------
